DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. As such an effective filing date of 16 Mach 2021 has been used when examining this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shur et al. US PG Pub 20220147486 A1, and further in view of Brown US Pat 5857190 and Bedell et al. US Pat 7617201 B1.
Regarding claims 1, 8, and 19, Shur et al. teaches pulling full data regularly in accordance with a predetermined time (Shur et al. [0021] “During the next scheduled archival round, the data is again queried for all the devices 102.”, Shur et a. [0022] “the timeseries archiver 102 may run often, such as every hour, or seldom, such as once a day.”), partitioning a Distributed File System (DFS) by date (Shur et al. [0022] “The timeseries archiver 120 archives data per device ID based on the data read time values.”), and storing the full data in a corresponding partition of the DFS (Shur et al. [0021] “After the archival, timeseries data may be maintained in the datastore 108 for a configured period, after which the timeseries purger 112 may drop a partition of the timeseries data”).
Shur et al. does not teach filtering through the full data to obtain incremental data, sorting the incremental data, and storing the sorted data in a dimension table and an event table of a data warehouse detail layer, the dimension table being associated with the event table through a surrogate key; and associating the dimension table with the event table to generate a report, generating an aggregate table in accordance with a predetermined aggregation demand, and storing the generated aggregate table at a reporting layer.
Brown teaches filtering through the full data to obtain incremental data (Brown col 7, lines 7-10, “the event evaluator 52 performs a task of filtering usable events for a selected analysis from events that are not relevant to the selected analysis.”), and storing the sorted data in a dimension table and an event table of a data warehouse detail layer (Brown col 8, lines 19-25, “The event log manager 56 preferably employs an relational list or table 66 that correlates different kinds of event information with corresponding databases. For instance, the relational list might correlate system events with one database resident at the headend, security events with another database resident at the headend, and application events with still other databases.”), the dimension table being associated with the event table through a surrogate key (Brown col 8, lines 35-36, “The relational list 66 is shown embodied as a source string store 68.”, where the source string is a key); and associating the dimension table with the event table to generate a report (Brown col 8, lines 36-39, “The messages used to report events from the user interface unit 26 contain a source string of identifiers as to the specific event, source of the event, class and type of event, and importance of event.”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Shur et al. with Brown that in order to perform event logging on a scheduled data archiving operation they would combine the event logging from Brown with the data archiving from Shur et al.
While Shur et al. teaches storing full data into partitions, and Brown teaches logging event logging of various database events, neither go into detail about analysis of the event logs to create and store detailed reports. As such neither Shur et al. or Brown teach sorting the incremental data, generating an aggregate table in accordance with a predetermined aggregation demand, and storing the generated aggregate table at a reporting layer.
Bedell et al. teaches sorting the incremental data (Bedell et al. col 4, lines 10-14, “The query engine 106 may mediate one or more queries or information requests from those received from the user at the user engine 102 to parse, filter, format and otherwise process such queries to be submitted against the data contained in the data storage devices”), generating an aggregate table in accordance with a predetermined aggregation demand (Bedell et al. col 5, lines 6-9, “The analytical engine 104 may process such queries to generate a quantitative report 110, which may include a table or other output indicating the results 114 extracted from the data storage devices”), and storing the generated aggregate table at a reporting layer (Bedell et al. col 5, lines 9-12, “The report 110 may be presented to the user via the user engine 102, and, in some embodiments, may be temporarily or permanently stored on the user engine 102, a client machine or elsewhere”).
Before the effective filing date of the claimed invention it would have been obvious to one of effective skill in the art combining Bedell et al. with Shur et al. and Brown et al. that in order to generate and save analyzed reports of the logged events of archiving data they would combine the statistical report generation from Bedell et al. with the event logging from Brown and the scheduled data archiving from Shur et al.
Regarding the additional aspects of claim 8, Shur et al. teaches a processor, a memory (Shur et al. [0033] “The other components include […] one or more processors 306, and one or more memory components 308.”), and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program (Shur et al. [0034] “The processors 306 may execute code and process data received other components of the components 300, such as information received at the communication components 304 or stored at the memory components 308.”).
Regarding the additional aspects of claim 19, Shur et al. teaches a non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor (Shur et al. [0048] “instructions contained within a machine-usable, computer-usable, or computer-readable medium”).
Regarding claims 2, 9, and 20, while Shur et al. and Brown handle the storing of data and logging that event, neither detail analytical report generation, and as such do not teach wherein subsequent to associating the dimension table with the event table to generate the report, generating the aggregate table in accordance with the predetermined aggregation demand and storing the aggregate table at the reporting layer, the data processing method further comprises synchronizing the report and the aggregate table to a column-oriented memory database in an incremental manner.
Bedell et al. teaches wherein subsequent to associating the dimension table with the event table to generate the report, generating the aggregate table in accordance with the predetermined aggregation demand and storing the aggregate table at the reporting layer (Bedell et al. col 1, lines 43-47, “content is aggregated from multiple data sources and services, such as databases, web pages, ERP Systems, XML based data sources and other sources. The aggregated content may be presented on a single page or report”), the data processing method further comprises synchronizing the report and the aggregate table to a column-oriented memory database in an incremental manner (Bedell et al. col 11, lines 4-5, “A scheduled report may proceed through the same execution flow as a report request submitted by a remote client.”, Bedell et al. col 5, lines 9-12, “The report 110 […] may be temporarily or permanently stored on the user engine 102, a client machine or elsewhere”).
Before the effective filing date of the claimed invention it would have been obvious to one of effective skill in the art combining Bedell et al. with Shur et al. and Brown et al. that in order to generate and save analyzed reports of the logged events of archiving data they would combine the statistical report generation from Bedell et al. with the event logging from Brown and the scheduled data archiving from Shur et al.
Regarding claims 3 and 10, Shur et al. teaches wherein the dimension table comprises a plurality of pieces of dimension data and a change in each piece of dimension data (Shur et al. [0006] “The timeseries archiver is configured to identify recent records of the data table based on one or more insert times and one or more archival times of a milestone table, archive the timeseries data of the data table associated with the recent records to an external system, and update the archival time(s) of the milestone table and the track table.”).
Shur et al. does not handle data filtering or event logging and thus does not teach wherein the event table comprises a plurality of pieces of event data and a change in each piece of event data, wherein the filtering through the full data to obtain the incremental data, sorting the incremental data and storing the sorted data in the dimension table and the event table of the data warehouse detail layer comprises: filtering through the full data stored in a corresponding partition of the DFS by date to obtain the incremental data; identifying the incremental data in accordance with preset data types; storing the dimension data in the dimension table sequentially in accordance with lifecycles and an order of change times of the data; generating the surrogate key in accordance with lifecycles of the dimension data; and storing the event data in the event table in accordance with the lifecycles and the change times of the data, and a correspondence between lifecycles of the event data and the surrogate keys.
Brown teaches wherein the event table comprises a plurality of pieces of event data and a change in each piece of event data (Brown col 7, lines 54-58, “the event evaluator 52 sends event information containing data about the events themselves, as well as other information concerning source of the event, type and class of event, and other descriptive data.”), wherein the filtering through the full data to obtain the incremental data, sorting the incremental data and storing the sorted data in the dimension table and the event table of the data warehouse detail layer comprises: filtering through the full data stored in a corresponding partition of the DFS by date to obtain the incremental data (Brown col 7, lines 7-10, “the event evaluator 52 performs a task of filtering usable events for a selected analysis from events that are not relevant to the selected analysis.”, noting that while Brown does not explicitly define date as a filter variable Shur et al. identifies it as an important value thus making its inclusion as a filter obvious); identifying the incremental data in accordance with preset data types (Brown col 6, lines 25-27, “In addition to the classes and types just described, each event can be assigned a degree of importance or importance level.”); storing the dimension data in the dimension table sequentially in accordance with lifecycles and an order of change times of the data (Brown col 7, lines 58-66, “The event evaluator can be configured to report the loggable events in real-time as they arise[…] or controlled to report the events at specified times”); generating the surrogate key in accordance with lifecycles of the dimension data (Brown col 3, lines 28-31, “The logging service object utilizes the service string store to select the appropriate database for storing event information pertaining to that loggable event.”); and storing the event data in the event table in accordance with the lifecycles and the change times of the data (Brown col 8, lines 42-46, “The event log manager 56 compares the source string from the event reporting messages received from the user interface unit to the source strings kept in the source string store 68 to discern which database should store the event information.”), and a correspondence between lifecycles of the event data and the surrogate keys (Brown col 11, lines 53-56, “The logging service object 82 examines the source string on the message from the log API in view of the strings kept in service string store”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Shur et al. with Brown that in order to perform event logging on a scheduled data archiving operation they would combine the event logging from Brown with the data archiving from Shur et al.
Regarding claims 4 and 11, Shur et al. teaches wherein the generating the surrogate key in accordance with the lifecycle of the dimension data further comprises ranking the lifecycles of the dimension data in accordance with the change times, and taking each serial number as the surrogate key (Shur et al. [0015] “For example, timeseries data may be recorded and indexed at the partitions 114, 116, 118 based on insert time by minute, hour, day, week, and the like.”, noting that the generation of an index based on time done by Shur et al. meshes well into Brown using the serial string to identify events, as used in other aspects of the claims).
Regarding claims 5 and 12, Shur et al. teaches wherein a change frequency of the dimension data is substantially smaller than a preset frequency threshold, and a change frequency of the event data is substantially greater than the preset frequency threshold (Shur et al. [0021] “The reporting time for the devices 102 or channels varies, where some may report data immediately and continuously whereas others may not report any data for long periods of time.”, Shur et al. [0018] “The partitions 114, 116, 118 may be distinguished by associated time ranges based on minutes, hours, days, weeks, months, and the like.”).
Regarding claims 6 and 13, Bedell et al. teaches sorting data (Bedell et al. col 4, lines 10-14, see claim 1) and thus relying on Bedell et al. to teach the sorting aspect Shur et al. teaches storing data sorting results in the dimension table (Shur et al. [0021] “After the archival, timeseries data may be maintained in the datastore 108 for a configured period, after which the timeseries purger 112 may drop a partition of the timeseries data”). 
Because Shur et al. does not teach handle event data Shur et al. does not teach storing the event table of the data warehouse detail layer respectively.
Similarly relying on Bedell et al. to teach the sorting, Brown teaches storing the event table of the data warehouse detail layer respectively (Brown col 8, lines 42-46, “The event log manager 56 compares the source string from the event reporting messages received from the user interface unit to the source strings kept in the source string store 68 to discern which database should store the event information.”). 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Shur et al. with Brown that in order to perform event logging on a scheduled data archiving operation they would combine the event logging from Brown with the data archiving from Shur et al.
Regarding claims 7 and 14, relying on the teachings of Bedell et al. in claim 1 of sorting the incremental data (Bedell et al. col 4, lines 10-14, see claim 1), Shur et al. teaches storing data sorting results in the dimension table (Shur et al. [0021] “After the archival, timeseries data may be maintained in the datastore”). Shur et al. does not teach storing the event table of the data warehouse detail layer respectively.
Brown teaches storing the event table of the data warehouse detail layer respectively (Brown col 8, lines 42-46, “The event log manager 56 compares the source string from the event reporting messages received from the user interface unit to the source strings kept in the source string store 68 to discern which database should store the event information.”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Shur et al. with Brown that in order to perform event logging on a scheduled data archiving operation they would combine the event logging from Brown with the data archiving from Shur et al.
Regarding claim 15, Shur et al. and Brown do not handle generating or presenting reports akin to those of the claimed invention and as such do not teach presenting a report and/or an aggregate table at a reporting layer; querying the report and/or the aggregate table at the reporting layer in response to a query request from a client device, and outputting a query result; and transmitting the query result to the client device. 
Bedell et al. teaches presenting a report and/or an aggregate table at a reporting layer (Bedell et al. col 1, lines 43-48, “content is aggregated from multiple data sources and services, such as databases, web pages, ERP Systems, XML based data sources and other sources. The aggregated content may be presented on a single page or report in an open source manner to a subscriber.”); querying the report and/or the aggregate table at the reporting layer in response to a query request from a client device (Bedell et al. col 10, lines 51-52, “A client submits a request to a server. The server creates a job, starts it and resolves information for the job.”), and outputting a query result (Bedell et al. col 10, lines 54-56, “The server crosstabs or reformats the results, and passes result back to client.”); and transmitting the query result to the client device (Bedell et al. col 10, line 57, “The server passes results back to the client.”).
Before the effective filing date of the claimed invention it would have been obvious to one of effective skill in the art combining Bedell et al. with Shur et al. and Brown et al. that in order to generate and return analyzed reports of the logged events of archiving data they would combine the statistical report generation from Bedell et al. with the event logging from Brown and the scheduled data archiving from Shur et al.
Regarding claim 16, Shur et al. and Brown do not handle generating or presenting reports akin to those of the claimed invention and as such do not teach wherein the server device further comprises a report query circuitry configured to synchronize the report and the aggregate table to the column-oriented memory database in an incremental manner, and the querying the report and/or the aggregate table at the reporting layer in response to the query request from the client device and outputting the query result comprises querying the report and/or the aggregate table in the column-oriented memory database in response to the query request from the client device and outputting the query result.
Bedell et al. teaches wherein the server device further comprises a report query circuitry configured to synchronize the report and the aggregate table to the column-oriented memory database in an incremental manner (Bedell et al. col 11, lines 4-5, “A scheduled report may proceed through the same execution flow as a report request submitted by a remote client.”), and the querying the report and/or the aggregate table at the reporting layer in response to the query request from the client device (Bedell et al. col 11, lines 5-8, “such an execution flow may include a scheduler submitting a request to a server. The server creates a job, starts it and resolves information for the job.”) and outputting the query result comprises querying the report and/or the aggregate table in the column-oriented memory database in response to the query request from the client device (Bedell et al. col 10, lines 46-47, “The server prepares the element results, and passes the result back to client.”) and outputting the query result (Bedell et al. col 10, lines 54-56, “The server crosstabs or reformats the results, and passes result back to client.”).
Before the effective filing date of the claimed invention it would have been obvious to one of effective skill in the art combining Bedell et al. with Shur et al. and Brown et al. that in order to generate and return analyzed reports of the logged events of archiving data they would combine the statistical report generation from Bedell et al. with the event logging from Brown and the scheduled data archiving from Shur et al.
Regarding claim 17, Shur et al. and Brown do not handle generating or presenting reports akin to those of the claimed invention and as such do not teach generating a query request in response to a user's operation, and transmitting the query request to the server device according to claim 8, so that the server device queries data in accordance with a report and/or an aggregate table at a reporting layer, the report and/or the aggregate table being obtained in accordance with a dimension table and an event table of a data warehouse detail layer, the dimension table and the event table being provided for incremental data filtered through from full data stored in a corresponding partition of a Distributed File System (DFS) by date; and receiving a query result from the server device.
Bedell et al. teaches generating a query request in response to a user's operation, and transmitting the query request to the server device according to claim 8, so that the server device queries data in accordance with a report and/or an aggregate table at a reporting layer (Bedell et al. col 9, lines 18-20, “a client may submit the request to a server. The server receives the request, creates a job (e.g., the request for metadata objects) and starts it.”), the report and/or the aggregate table being obtained in accordance with a dimension table and an event table of a data warehouse detail layer (Bedell et al. col 4, lines 52-54, “the results 114 may be generated from querying any one or more of the databases of the data storage devices”), the dimension table and the event table being provided for incremental data filtered through from full data stored in a corresponding partition of a Distributed File System (DFS) by date (Bedell et al. col 3, lines 29-31, “The data storage devices 108a, 108b . . . 108n may include or interface to a relational database or another structured database”, those databases possibly being the ones used by Shur et al. and/or Brown for storing full data or event data); and receiving a query result from the server device (Bedell et al. col 10, lines 54-56, “The server crosstabs or reformats the results, and passes result back to client.”).
Before the effective filing date of the claimed invention it would have been obvious to one of effective skill in the art combining Bedell et al. with Shur et al. and Brown et al. that in order to generate and return analyzed reports of the logged events of archiving data they would combine the statistical report generation from Bedell et al. with the event logging from Brown and the scheduled data archiving from Shur et al.
Regarding claim 18, Shur et al. and Brown do not handle generating or presenting reports akin to those of the claimed invention and as such do not teach wherein the server device further comprises a report query circuitry configured to synchronize the report and the aggregate table to the column-oriented memory database in an incremental manner, wherein the data querying method further comprises generating the query request in response to the user's operation, and transmitting the query request to the server device, so that the server device queries data in accordance with the report and/or the aggregate table in the column-oriented memory database.
Bedell et al. teaches wherein the server device further comprises a report query circuitry configured to synchronize the report and the aggregate table to the column-oriented memory database in an incremental manner (Bedell et al. col 9, lines 43-47, “if a database results rows by report is requested, column metrics may include, but are not limited to, the number of jobs, the number of database result rows and the average elapsed duration per job”), wherein the data querying method further comprises generating the query request in response to the user's operation (Bedell et al. col 10, lines 51-52, “A client submits a request to a server. The server creates a job, starts it and resolves information for the job.”), and transmitting the query request to the server device (Bedell et al. col 10, lines 51-52, “A client submits a request to a server. The server creates a job, starts it and resolves information for the job.”), so that the server device queries data in accordance with the report and/or the aggregate table in the column-oriented memory database (Bedell et al. col 4, lines 52-54, “the results 114 may be generated from querying any one or more of the databases of the data storage devices”).
Before the effective filing date of the claimed invention it would have been obvious to one of effective skill in the art combining Bedell et al. with Shur et al. and Brown et al. that in order to generate and return analyzed reports of the logged events of archiving data they would combine the statistical report generation from Bedell et al. with the event logging from Brown and the scheduled data archiving from Shur et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                             



/ALEX GOFMAN/Primary Examiner, Art Unit 2163